WARNER, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action to reverse an order of the State Tax Commission wherein the Franklin County Commissioners were plaintiff and the Commercial National Bank was defendant. The bank owned real estate which was carried on the tax duplicate at a valuation of $181,930 and which was valued on the bank’s books at $266,570. The bank furnished the county auditor with statements of its property as provided by statute. Sec. 5412 GC. provides that upon receiving such report the county auditor shall fix the total value of the shares of such bank and deduct from the aggregate sum so found “the value of the real estate included in the statement of resources as it stands on the duplicate.”
The county auditor deducted from the value of the shares the amount at which the real estate of the bank was carried on the tax duplicate. The bank filed complaint with the County Board of Revision, contending that the county auditor should have deducted the amount at which the bank valued the real estate on its book’s. The complaint was disallowed and the bank appealed to the Tax Commission of Ohio, which ruied that the county auditor should have deducted the book value of the real estate instead of the tax duplicate valuation. The question as to that ruling was presented in this case and the Common Pleas held:
The language of the statute to deduct the value of the real estate as it stands on the duplicate is plain and unambiguous. No deduction greater than the tax duplicate valuation may be made under the provisions of the law. Order of the State Tax Commission reversed and action of the County Board of Revision in disallowing complaint affirmed.